DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoeink et al.(US Pat. Pub. 2019/0249534, hereinafter “Hoeink”).
	In regards to claim 1, Hoeink teaches a method (Hoeink abstract) comprising: 
	receiving, by a computer system, data from a hydrocarbon reservoir (Hoeink Fig. 1 Item 11 and paragraph [0006] teach receiving with a processor, a plurality of sets of fracture data for a subsurface rock), the data comprising reservoir characterization data, well log data, and hydraulic fracturing data of the hydrocarbon reservoir (Hoeink paragraphs [00042] and [0046] teach where the received data includes reservoir characterization data of the lithology and dimensions of the subsurface formation, well log data from a downhole tool such as a resistivity tool, and hydraulic fracturing data such as fracture lengths, fracture orientations, and fracture density), the computer system comprising a physics-constrained machine learning model (Hoeink paragraphs [0006] and [0042] teach generating a physics-constrained discrete fracture network (DFN) at the processor as a constrained machine learning model that determines a property that corresponds to each set of fracture data);
	generating, by the physics-constrained machine learning model, a predicted hydrocarbon production rate for the hydrocarbon reservoir as a function of time (Hoeink paragraphs [0032], [0057], and [0063] teach determining a fluid flow rate (production flow rate over time) by solving a system of equations of the cropped DFN (physics-constrained machine learning model)), the physics-constrained machine learning model comprising an artificial neural network and a hydrocarbon fluid flow model of the hydrocarbon reservoir (Hoeink paragraphs [0006]-[0007] and [0049] teach where the DFN comprises an artificial intelligence (AI) neural network model, and paragraphs [0032] and [0037] teach where the DFN also comprises a modeled “upscaled” directional permeability (hydrocarbon fluid flow model)), the generating of the predicted hydrocarbon production rate (Hoeink paragraphs [0032], [0057], and [0063] teach predicting a hydrocarbon production rate) comprising: 
	generating, by the artificial neural network, a plurality of parameters of the hydrocarbon fluid flow model based on the data from the hydrocarbon reservoir (Hoeink paragraphs [0006]-[0007] and [0057] teach using the AI model to map the plurality of sets of fracture data to a corresponding property such as permeability to obtain a plurality of parameters for the permeability (hydrocarbon fluid flow) model), the hydrocarbon fluid flow model communicably coupled to the artificial neural network (Hoeink paragraphs [0048]-[0049] teaches where the permeability (hydrocarbon fluid flow) model is a coupled output from the artificial neural network model); and 
	providing, by the hydrocarbon fluid flow model, the predicted hydrocarbon production rate as a function of time based on the plurality of parameters (Hoeink paragraph [0057] teaches determining the predicted hydrocarbon production rate for a specific time frame using the output plurality of permeability values); and
	presenting, using a display device of the computer system, the predicted hydrocarbon production rate for the hydrocarbon reservoir as a function of time (Hoeink paragraph [0106] teaches displaying the processed result (including the predicted production rate) to a user using a display monitor).

	In regards to claim 2, Hoeink teaches wherein the data from the hydrocarbon reservoir comprises at least one of: 
	a bottomhole pressure of the hydrocarbon reservoir; 
	a wellhead pressure of the hydrocarbon reservoir; 
	reservoir fluid pressure-volume-temperature (PVT) data of the hydrocarbon reservoir;
	a permeability and a porosity of the hydrocarbon reservoir;
	an initial reservoir pore pressure of the hydrocarbon reservoir; or
	formation layer data of the hydrocarbon reservoir (Hoeink paragraph [0046] teaches where the received fracture data from the hydrocarbon reservoir comprises at least formation layer data of the hydrocarbon reservoir such as lithology and dimensions of the subsurface formation).

	In regards to claim 3, Hoeink teaches wherein the data from the hydrocarbon reservoir comprises at least one of:
	a hydraulic fracture geometry of the hydrocarbon reservoir;
	an injection rate of the hydrocarbon reservoir; or
	a mineral composition and an in situ stress of the hydrocarbon reservoir (Hoeink paragraph [0046] teaches where the received fracture data from the hydrocarbon reservoir comprises at least hydraulic fracture geometry of the hydrocarbon geometry including fracture lengths, fracture orientations, and aperture sizes).

	In regards to claim 4, Hoeink teaches wherein the hydrocarbon fluid flow model of the hydrocarbon reservoir represents a one-dimensional hydrocarbon fluid flow from the hydrocarbon reservoir to one or more hydraulic fractures (Hoeink paragraph [0033] teaches where the determined upscaled directional permeability (hydrocarbon fluid flow model) can be only along one direction (one dimension)).

	In regards to claim 6, Hoeink teaches further comprising:
	generating, by the computer system, training data for the physics-constrained machine learning model (Hoeink paragraph [0047]-[0048] teach creating input and output variables for training the AI network of the physics-constrained DFN model), the training data comprising:
	measured reservoir characterization data and measured hydraulic fracturing data of a plurality of hydrocarbon reservoirs (Hoeink paragraphs [0046]-[0047] teach using measured reservoir characterization data such as lithology and dimensions of the formation, as well as measured hydraulic fracturing data such as fracture orientations and lengths, as input training variables); and 
	measured hydrocarbon production rates and measured flowback rates of the plurality of hydrocarbon reservoirs (Hoeink paragraph [0048] teaches training output variables including permeability and variables derived from permeability, including production flow rate as defined as an output derived from permeability from the AI model as described in paragraph [0057]); and
	 training, by the computer system, the physics-constrained machine learning model to generate predicted hydrocarbon production rates as a function of time for the plurality of hydrocarbon reservoirs based on the training data (Hoeink paragraphs [0049], [0057], and [0063] teach training the AI network of the DFN physics-constrained machine learning model to generate mapped training outputs of the production flow rates for a specific time frame based on the training measurement inputs to the model). 

	In regards to claim 7, Hoeink teaches wherein the training of the physics-constrained machine learning model (Hoeink paragraphs [0046]-[0049]) comprises: 
	updating, by the computer system, a plurality of weights of the artificial neural network (Hoeink paragraph [0051] teaches where the training of the AI neural network comprises determining a plurality of weights associated with the connection of nodes in different network layers) to minimize a difference between the predicted hydrocarbon production for the plurality of hydrocarbon reservoirs and the measured hydrocarbon production rates (Hoeink paragraph [0053] teaches validating the accuracy (minimizing the difference) of the output variable value (e.g., hydrocarbon production) as a result of adjusting the number of layers/nodes (and necessary associated weight values) in the training of the AI model). 

	In regards to claim 8, Hoeink teaches further comprising: 
	determining, using the computer system, whether to drill a production well at a particular geographical location corresponding to the hydrocarbon reservoir, the determining based on the predicted hydrocarbon production rate for the hydrocarbon reservoir as a function of time (Hoeink paragraph [0056]-[0057] teach determining, based on reservoir simulations at the computer system, whether to drill a well at a particular time depending on the estimated production rate for a specific time frame).

	In regards to claim 9, Hoeink teaches a non-transitory computer-readable storage medium storing instructions executable by a computer system, the instructions when executed by the computer system cause the computer system (Hoeink paragraphs [0005] and [0106] teach a memory having computer-readable instructions executable by a processor) to: 
	receive data from a hydrocarbon reservoir (Hoeink Fig. 1 Item 11 and paragraph [0006] teach receiving a plurality of sets of fracture data for a subsurface rock), the data comprising reservoir characterization data, well log data, and hydraulic fracturing data of the hydrocarbon reservoir (Hoeink paragraphs [00042] and [0046] teach where the received data includes reservoir characterization data of the lithology and dimensions of the subsurface formation, well log data from a downhole tool such as a resistivity tool, and hydraulic fracturing data such as fracture lengths, fracture orientations, and fracture density), the computer system comprising a physics-constrained machine learning model (Hoeink paragraphs [0006] and [0042] teach generating a physics-constrained discrete fracture network (DFN) at the processor as a constrained machine learning model that determines a property that corresponds to each set of fracture data);
	generate, by the physics-constrained machine learning model, a predicted hydrocarbon production rate for the hydrocarbon reservoir as a function of time (Hoeink paragraphs [0032], [0057], and [0063] teach determining a fluid flow rate (production flow rate over time) by solving a system of equations of the cropped DFN (physics-constrained machine learning model)), the physics- constrained machine learning model comprising an artificial neural network and a hydrocarbon fluid flow model of the hydrocarbon reservoir (Hoeink paragraphs [0006]-[0007] and [0049] teach where the DFN comprises an artificial intelligence (AI) neural network model, and paragraphs [0032] and [0037] teach where the DFN also comprises a modeled “upscaled” directional permeability (hydrocarbon fluid flow model)), the generating of the predicted hydrocarbon production rate (Hoeink paragraphs [0032], [0057], and [0063] teach predicting a hydrocarbon production rate) comprising: 	
	generating, by the artificial neural network, a plurality of parameters of the hydrocarbon fluid flow model based on the data from the hydrocarbon reservoir (Hoeink paragraphs [0006]-[0007] and [0057] teach using the AI model to map the plurality of sets of fracture data to a corresponding property such as permeability to obtain a plurality of parameters for the permeability (hydrocarbon fluid flow) model), the hydrocarbon fluid flow model communicably coupled to the artificial neural network (Hoeink paragraphs [0048]-[0049] teaches where the permeability (hydrocarbon fluid flow) model is a coupled output from the artificial neural network model); and
	providing, by the hydrocarbon fluid flow model, the predicted hydrocarbon production rate as a function of time based on the plurality of parameters (Hoeink paragraph [0057] teaches determining the predicted hydrocarbon production rate for a specific time frame using the output plurality of permeability values); and 
	present, using a display device of the computer system, the predicted hydrocarbon production rate for the hydrocarbon reservoir as a function of time (Hoeink paragraph [0106] teaches displaying the processed result (including the predicted production rate) to a user using a display monitor).

	In regards to claim 10, Hoeink teaches wherein the data from the hydrocarbon reservoir comprises at least one of:
	a bottomhole pressure of the hydrocarbon reservoir;
	a wellhead pressure of the hydrocarbon reservoir;
	reservoir fluid pressure-volume-temperature (PVT) data of the hydrocarbon reservoir;
	an initial reservoir pore pressure of the hydrocarbon reservoir; or
	formation layer data of the hydrocarbon reservoir (Hoeink paragraph [0046] teaches where the received fracture data from the hydrocarbon reservoir comprises at least formation layer data of the hydrocarbon reservoir such as lithology and dimensions of the subsurface formation).

	In regards to claim 11, Hoeink teaches wherein the data from the hydrocarbon reservoir comprises at least one of:
	a hydraulic fracture geometry of the hydrocarbon reservoir;
	an injection rate of the hydrocarbon reservoir; or
	a mineral composition and an in situ stress of the hydrocarbon reservoir (Hoeink paragraph [0046] teaches where the received fracture data from the hydrocarbon reservoir comprises at least hydraulic fracture geometry of the hydrocarbon geometry including fracture lengths, fracture orientations, and aperture sizes).

	In regards to claim 12, Hoeink teaches wherein the hydrocarbon fluid flow model of the hydrocarbon reservoir represents a one-dimensional hydrocarbon fluid flow from the hydrocarbon reservoir to one or more hydraulic fractures (Hoeink paragraph [0033] teaches where the determined upscaled directional permeability (hydrocarbon fluid flow model) can be only along one direction (one dimension)).

	In regards to claim 14, Hoeink teaches wherein the instructions further cause the computer system to:
	 generate training data for the physics-constrained machine learning model (Hoeink paragraph [0047]-[0048] teach creating input and output variables for training the AI network of the physics-constrained DFN model), the training data comprising: 
	measured reservoir characterization data and measured hydraulic fracturing data of a plurality of hydrocarbon reservoirs (Hoeink paragraphs [0046]-[0047] teach using measured reservoir characterization data such as lithology and dimensions of the formation, as well as measured hydraulic fracturing data such as fracture orientations and lengths, as input training variables); and
	measured hydrocarbon production rates and measured flowback rates of the plurality of hydrocarbon reservoirs (Hoeink paragraph [0048] teaches training output variables including permeability and variables derived from permeability, including production flow rate as defined as an output derived from permeability from the AI model as described in paragraph [0057]); and
	train the physics-constrained machine learning model to generate predicted hydrocarbon production rates as a function of time for the plurality of hydrocarbon reservoirs based on the training data (Hoeink paragraphs [0049], [0057], and [0063] teach training the AI network of the DFN physics-constrained machine learning model to generate mapped training outputs of the production flow rates for a specific time frame based on the training measurement inputs to the model).

	In regards to claim 15, Hoeink teaches wherein the training of the physics-constrained machine learning model (Hoeink paragraphs [0046]-[0049]) comprises: 
	updating a plurality of weights of the artificial neural network (Hoeink paragraph [0051] teaches where the training of the AI neural network comprises determining a plurality of weights associated with the connection of nodes in different network layers) to minimize a difference between the predicted hydrocarbon production for the plurality of hydrocarbon reservoirs and the measured hydrocarbon production rates (Hoeink paragraph [0053] teaches validating the accuracy (minimizing the difference) of the output variable value (e.g., hydrocarbon production) as a result of adjusting the number of layers/nodes (and necessary associated weight values) in the training of the AI model).

	In regards to claim 16, Hoeink teaches wherein the instructions further cause the computer system to: 
	determine whether to drill a production well at a particular geographical location corresponding to the hydrocarbon reservoir, the determining based on the predicted hydrocarbon production rate for the hydrocarbon reservoir as a function of time (Hoeink paragraph [0056]-[0057] teach determining, based on reservoir simulations at the computer system, whether to drill a well at a particular time depending on the estimated production rate for a specific time frame).

	In regards to claim 17, Hoeink teaches a computer system (Hoeink Fig. 1 Item 11) comprising: 	one or more computer processors (Hoeink paragraphs [0005]and [0106] teach a processor); and
	 a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors, the instructions when executed by the one or more computer processors cause the one or more computer processors (Hoeink paragraph [0005] and [0106] teach a memory having computer-readable instructions executable by a processor) to: 
	receive data from a hydrocarbon reservoir (Hoeink Fig. 1 Item 11 and paragraph [0006] teach receiving a plurality of sets of fracture data for a subsurface rock), the data comprising reservoir characterization data, well log data, and hydraulic fracturing data of the hydrocarbon reservoir (Hoeink paragraphs [00042] and [0046] teach where the received data includes reservoir characterization data of the lithology and dimensions of the subsurface formation, well log data from a downhole tool such as a resistivity tool, and hydraulic fracturing data such as fracture lengths, fracture orientations, and fracture density), the computer system comprising a physics-constrained machine learning model (Hoeink paragraphs [0006] and [0042] teach generating a physics-constrained discrete fracture network (DFN) at the processor as a constrained machine learning model that determines a property that corresponds to each set of fracture data);
	generate, by the physics-constrained machine learning model, a predicted hydrocarbon production rate for the hydrocarbon reservoir as a function of time (Hoeink paragraphs [0032], [0057], and [0063] teach determining a fluid flow rate (production flow rate over time) by solving a system of equations of the cropped DFN (physics-constrained machine learning model)), the physics-constrained machine learning model comprising an artificial neural network and a hydrocarbon fluid flow model of the hydrocarbon reservoir (Hoeink paragraphs [0006]-[0007] and [0049] teach where the DFN comprises an artificial intelligence (AI) neural network model, and paragraphs [0032] and [0037] teach where the DFN also comprises a modeled “upscaled” directional permeability (hydrocarbon fluid flow model)), the generating of the predicted hydrocarbon production rate (Hoeink paragraphs [0032], [0057], and [0063] teach predicting a hydrocarbon production rate) comprising: 	
	generating, by the artificial neural network, a plurality of parameters of the hydrocarbon fluid flow model based on the data from the hydrocarbon reservoir (Hoeink paragraphs [0006]-[0007] and [0057] teach using the AI model to map the plurality of sets of fracture data to a corresponding property such as permeability to obtain a plurality of parameters for the permeability (hydrocarbon fluid flow) model), the hydrocarbon fluid flow model communicably coupled to the artificial neural network (Hoeink paragraphs [0048]-[0049] teaches where the permeability (hydrocarbon fluid flow) model is a coupled output from the artificial neural network model); and
	providing, by the hydrocarbon fluid flow model, the predicted hydrocarbon production rate as a function of time based on the plurality of parameters (Hoeink paragraph [0057] teaches determining the predicted hydrocarbon production rate for a specific time frame using the output plurality of permeability values); and 
	present, using a display device of the computer system, the predicted hydrocarbon production rate for the hydrocarbon reservoir as a function of time (Hoeink paragraph [0106] teaches displaying the processed result (including the predicted production rate) to a user using a display monitor).

	In regards to claim 18, Hoeink teaches wherein the data from the hydrocarbon reservoir comprises at least one of: 
	a bottomhole pressure of the hydrocarbon reservoir;
	 a wellhead pressure of the hydrocarbon reservoir;
	 reservoir fluid pressure-volume-temperature (PVT) data of the hydrocarbon reservoir; 
	an initial reservoir pore pressure of the hydrocarbon reservoir; 
	or formation layer data of the hydrocarbon reservoir (Hoeink paragraph [0046] teaches where the received fracture data from the hydrocarbon reservoir comprises at least formation layer data of the hydrocarbon reservoir such as lithology and dimensions of the subsurface formation).

	In regards to claim 19, Hoeink teaches wherein the data from the hydrocarbon reservoir comprises at least one of:
	 a hydraulic fracture geometry of the hydrocarbon reservoir; 
	an injection rate of the hydrocarbon reservoir;
	or a mineral composition and an in situ stress of the hydrocarbon reservoir (Hoeink paragraph [0046] teaches where the received fracture data from the hydrocarbon reservoir comprises at least hydraulic fracture geometry of the hydrocarbon geometry including fracture lengths, fracture orientations, and aperture sizes).

	In regards to claim 20, Hoeink teaches wherein the hydrocarbon fluid flow model of the hydrocarbon reservoir represents a one-dimensional hydrocarbon fluid flow from the hydrocarbon reservoir to one or more hydraulic fractures (Hoeink paragraph [0033] teaches where the determined upscaled directional permeability (hydrocarbon fluid flow model) can be only along one direction (one dimension)).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  	Claim 5 contains allowable subject matter because the closest prior art, Hoeink et al. (US Pat. Pub. 2019/0249534) fails to anticipate or render obvious the method wherein the plurality of parameters of the hydrocarbon fluid flow model comprise: a total hydraulic fracture area of the hydrocarbon reservoir; an average fracture spacing of the hydrocarbon reservoir; a porosity of the hydrocarbon reservoir; a hydrocarbon in place (HIP) metric of the hydrocarbon reservoir; a pressure drawdown of the hydrocarbon reservoir; and PVT data for producing fluids in the hydrocarbon reservoir, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 13 contains allowable subject matter because the closest prior art, Hoeink et al. (US Pat. Pub. 2019/0249534) fails to anticipate or render obvious the non-transitory computer-readable storage medium wherein the plurality of parameters of the hydrocarbon fluid flow model comprise: a total hydraulic fracture area of the hydrocarbon reservoir; an average fracture spacing of the hydrocarbon reservoir; a porosity of the hydrocarbon reservoir; a hydrocarbon in place (HIP) metric of the hydrocarbon reservoir; a pressure drawdown of the hydrocarbon reservoir; and PVT data for producing fluids in the hydrocarbon reservoir, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Dasari (US Pat. No. 9,747,393) discloses Methods and Systems for Upscaling Mechanical Properties of Geomaterials.	B.	Shetty et al. (US Pat. Pub. 2015/0066463) discloses Block Matrix Solver for Well System Fluid Flow Modeling.
C.	Borrel et al. (US Pat. Pub. 2019/0197208) discloses Machine Learning Assisted Reservoir Simulation.
D.	Liang et al. (US Pat. Pub. 2021/0097390) discloses Artificial Learning Fracture System and Method for Predicting Permeability of Hydrocarbon Reservoirs.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        11/3/2022